WOODLEY, Judge.
For the shooting of one Luiz DeLos Santos, appellant was indicted for the offense of assault with intent to murder with malice, and upon a jury trial was found guilty of assault with intent to murder without malice, with punishment assessed at 2 years in the penitentiary.
No point would be served by detailing the testimony of the *534witnesses or in pointing out the conflicts in the testimony of various witnesses present at the site of the offense, referred to in appellant’s brief as “a Mexican beer joint.”
The sufficiency of the evidence to sustain the conviction is not challenged. There are no formal-bills of exception.
The trial judge charged the jury on assault with intent to murder with and without malice; specific intent to kill; aggravated assault; accident; self-defense against an attack giving rise to apprehension of death or serious bodily injury and against a lesser attack; the presumption arising from the use of a deadly weapon by the deceased; and defense of another against an attack threatening death or serious bodily injury and against a lesser attack being made against another person. No special charges were requested.
Many objections were addressed to the charge, and the sole ground of error presented by appellant’s able counsel in his brief and oral argument relates to the court’s charge submitting the law of defense of another.
The attack upon the court’s charge is not before us in a manner in which we are authorized to consider it, for the reason that no exception appears to have been reserved to the overruling of appellant’s objections to the court’s charge. See Eldredge v. State, No. 27707 (page 282 this volume), 284 S. W. (2d) 734, and cases there cited.
The judgment is affirmed.